Citation Nr: 1429167	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-27 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In February 2008 and April 2008, within one year of the November 2007 rating decision, the Veteran submitted detailed information of the stressors related to the claimed PTSD and underwent a VA examination, respectively.  Because of the additional evidence, the RO readjudicated the claim in an August 2008 rating decision.  See 38 C.F.R. § 3.156(b) (2013).  Because the Veteran submitted additional evidence within one year of the November 2007 rating decision, finality of that rating decision was precluded under 38 C.F.R. §§ 3.156(b); therefore, the November 2007 rating decision is the appropriate decision on appeal.

Further, although the Veteran's April 2007 claim specifically identified only service connection for PTSD, other psychiatric disorders have been raised by the record, to include major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnoses of record, the Board has recharacterized the claims as reflected on the title page.

In April 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in the "Virtual VA" system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the Virtual VA system to ensure a complete assessment of the evidence.

The issue of service connection for an acquired psychiatric disability, other than PTSD, to include major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed (DSM-IV).


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim for service connection for PTSD, the RO provided notice to the Veteran in June 2007, prior to the initial adjudication of the claim in November 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The June 2007 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA satisfied its duty to assist the Veteran in the development of the claim of service connection for PTSD.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, VA treatment reports, and lay statements.  

The Veteran was afforded VA psychiatric examinations in April 2008 and January 2011.  The VA examiners reviewed the Veteran's claims file, medical history, and interviewed the Veteran to discuss medical history and complaints regarding his psychiatric disorder.  The VA examiners also observed the Veteran in a clinical setting and provided diagnoses, observations, and all required opinions, along with supporting rationale.  Accordingly, the Board finds that the April 2008 and January 2011 VA examinations (as they pertain to whether the Veteran has a current diagnosis of PTSD), taken together, are adequate and no further medical examination or medical opinion is needed.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (if VA provides a claimant with an examination in a service connection claim, the examination must be adequate).  

While the claim regarding service connection for an acquired psychiatric disability, other than PTSD, is being remanded due to an inadequacy of portions of the April 2008 and January 2011 VA examinations (discussed in detail in the Remand section below), the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for PTSD has been met.  38 C.F.R. § 3.159(c)(4).

Regarding the April 2014 Travel Board hearing, when conducting a hearing a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010);
38 C.F.R. § 3.103 (2013).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  During the April 2014 Travel Board hearing, the undersigned Veterans Law Judge specifically noted the issue on appeal.  Then, having heard the Veteran's evidence, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge asked for a medical opinion/evidence that may establish that the Veteran was diagnosed with PTSD.  The Veterans Law Judge queried the Veteran specifically regarding the need for a current diagnosis of PTSD and a nexus medical opinion to support the claim; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.

Also, in this regard, the Board notes that after the April 2014 Travel Board hearing, the undersigned Veterans Law Judge held the record open for 60 days to allow the Veteran to submit any additional evidence or information, particularly, a medical opinion from the Veteran's treating psychologists.  To date, there is no indication any additional evidence was received.  The duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000) (the veteran cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  In short, no further attempt to obtain this information is warranted.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. §  5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue of service connection for PTSD.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for service connection for PTSD.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  38 C.F.R. § 3.304(f) has been revised during the course of the instant appeal; however, these revisions are not relevant to the instant case because the Veteran does not have PTSD, as discussed below.  

In this case, PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran contends that he has a psychiatric disability, specifically PTSD, as a result of witnessing an F-14 aircraft crash into the rear of the ship (the USS America), short of the flight deck, just above where the Veteran had been standing seconds before.  Documents of record indicate that on June 15, 1984 an F-14 Tomcat aircraft firefighter crashed on the flight deck of the USS America.  There were damages, but no injuries.  Thus, the Board finds that the in-service stressor is supported by credible evidence.  See 38 C.F.R. § 3.304(f).

In this regard, in stressor statements received in February 2008 and during the April 2008 VA psychiatric examination, the Veteran contended other in-service stressors, including on the basis of personal assault; however, since then, the Veteran has only asserted one in-service stressor that he contends caused the claimed PTSD - the F-14 crash.  During the January 2011 VA psychiatric examination and the April 2014 Travel Board hearing, the Veteran solely addressed and discussed the crash of the F-14 into the ship he was aboard in June 1984.  He made no further mention or contentions regarding other stressor incidents.  As such, the Board finds the Veteran abandoned the other in-service stressor contentions, including those on the basis of personal assault.  

As discussed above, the Veteran asserts that he has PTSD.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  PTSD is diagnosed based on the criteria of the DSM-IV.  The Veteran does not have the requisite medical experience, knowledge, or training to qualify as a medical expert to diagnose PTSD or render an opinion relating PTSD to a remote in-service event.  38 C.F.R. § 3.159(a).  The DSM-IV cautions that the "proper use of [the DSM-IV classification criteria] requires specialized clinical training that provides both a body of knowledge and clinical skills," and that the "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders (emphasis added).  The Veteran may provide lay evidence, including reports of psychiatric symptoms, as lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, however, the Veteran does not possess the medical training and expertise necessary to render a diagnosis of PTSD in accordance with the DSM-IV, especially in this context where there is a need to differentiate between symptoms and diagnoses of major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).

The Veteran has not mentioned the DSM-IV or the diagnostic criteria in the course of this claim.  The Board finds no reason to conclude that a set of technical diagnostic criteria would be so well known that they would fall into the realm of common, lay knowledge.  The Veteran would only be competent to report that a medical professional had told him that he had PTSD.  Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran is only competent to report that he has been diagnosed with PTSD.  The Veteran has reported only treatment through VA for his psychiatric disorders; thus, his statements would be cumulative of the diagnoses contained in his VA treatment records and no more probative to this case than the contents of his VA treatment records.  The Board finds that the Veteran's report of PTSD, to the extent competent, is not entitled to probative weight due to its cumulative nature, reflecting treatment and diagnoses already in the VA treatment records.  

The Veteran has been repeatedly evaluated by VA mental health care providers for psychiatric disorders over the course of the claim and appeal.  VA treatment records from May 2006 to June 2007 indicate that the Veteran had concerns of having PTSD; however, at that time, the Veteran was not diagnosed with PTSD following questioning and evaluation by VA mental health care providers.  The Veteran was admitted to the Residential PTSD Program in June 2010 and completed the program in August 2010.  Treatment records from the Residential PTSD Program revealed a provisional diagnosis of generalized anxiety disorder with personality traits.  In a June 2010 note, the Veteran reported being diagnosed with PTSD a few years prior when he sought psychiatric VA treatment.  While the Veteran was subsequently assessed with PTSD (based on the Veteran's self-reporting), anxiety, depression, and alcohol abuse by a nurse practitioner, the note does not indicate that the PTSD assessment was based on complete evaluations as to whether the full DSM-IV diagnostic criteria were met.  Indeed, in a subsequent psychological assessment from June 2010 rendered by a VA psychologist, the Veteran was diagnosed with generalized anxiety disorder with PTSD traits by history and depression.  At that time, while PTSD traits by history were indicated, a diagnosis of PTSD was not rendered.

In short, the Veteran was seen intermittently by VA since 2006.  VA treatment records since that time are absent for a PTSD diagnosis.  Most recently, in a May 2012 VA treatment record (located in Virtual VA), an active problems list included major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence.

The Veteran has been evaluated in conjunction with this claim in April 2008 and January 2011.  In the April 2008 VA examination report, the examiner noted that while the Veteran had previous treatment for mental health, there is really no mention of his personality style, paranoid thoughts, or anxiety to any degree.  He opined that it is less likely than not that the Veteran has PTSD due to his experiences in the Navy, including the F-14 crash.  The VA examiner diagnosed the Veteran with major depressive disorder, alcohol dependence, and personality disorder with paranoid features, and a provisional diagnosis of psychotic disorder.  In the January 2011 VA examination report, the Veteran was found to not meet Criteria C of the PTSD diagnosis, i.e., he did not have trauma-related thoughts or feelings, or trauma-related external reminders (e.g., people, places, conversations, activities, objects, or situations).

The Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a currently diagnosed PTSD disability in accordance with the DSM-IV criteria.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer, 3 Vet. App. at 223.  

The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate a diagnosis of PTSD in accordance with the DSM-IV criteria at any point during the claim period or even recent diagnosis prior to the filing of the claim for service connection.  Therefore, without a current disability of PTSD, the criteria for service connection for the claimed PTSD are not met.  38 C.F.R. § 4.125(a).  Because the Veteran does not have a current diagnosis of PTSD, the Board does not reach the additional question of nexus to the in-service stressor.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of the claimed condition (PTSD); therefore, service connection for PTSD is not warranted.  As the 

preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.


REMAND

Service Connection for An Acquired Psychiatric Disability, Other Than PTSD

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for an acquired psychiatric disability, other than PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

As discussed above, the Veteran has been variously diagnosed with an acquired psychiatric disability, to include major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence.  In the April 2008 VA examination report, the Veteran was diagnosed with major depressive disorder, alcohol dependence, and personality disorder with paranoid features.  The VA examiner opined that it is less likely than not that any of the Veteran's mental health conditions are related to his military service; however, the examiner did not provide a rationale for such a conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  Parenthetically, with respect to personality disorders, 38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  Thus, congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  Also, since April 2008, the Veteran has been diagnosed with panic disorder, agoraphobia with panic attacks, and general anxiety disorder.  The April 2008 VA examiner did not opine as to the etiology of these acquired psychiatric disabilities.

In the January 2011 VA examination report, the Veteran was diagnosed with depressive disorder, panic disorder with agoraphobia, alcohol dependence, and schizotypal personality disorder.  See 38 C.F.R. § 3.303(c) (personality disorders and mental deficiency as such are not "diseases or injuries" subject to service connection).  The January 2011 VA examiner opined that it appears less likely than not that the Veteran has a diagnosable mental disorder due to the in-service F-14 crash based on the inconsistent reporting of the stressor itself and the lack of documented PTSD symptoms in the mental health records prior to 2006.  

In a May 2009 lay statement, the Veteran's coworker, D.M., indicated that since 1991, when he met the Veteran, he has known the Veteran to be paranoid and suffering from depression which has progressively gotten worse over the years.  That same month, the Veteran's sister stated that she has worried about the Veteran for over 15 years, she noticed the Veteran's personality changed drastically over the years, and he was very irritable and had outbursts of anger.  The Veteran's sister also noted that the Veteran is very depressed and that his anxiety hinders him, and is startled by loud noises which seem to make him very jumpy.  In a December 2009 statement, the Veteran's son indicated that, as long as he could remember, the Veteran has suffered from severe mood swings and continuously feels and thinks the world is out to destroy him.

Based on the above statements, the Board also finds the January 2011 VA medical opinion inadequate because it was based, at least in part, on the lack of documented psychiatric (specifically PTSD) symptoms prior to 2006.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).

For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the acquired psychiatric disability, other than PTSD, to include major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence.

Accordingly, the issue of service connection for an acquired psychiatric disability, other than PTSD, to include major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence, is REMANDED for the following action:

1. If possible, request that the VA psychologist who conducted the January 2011 VA examination review the claims file and provide an addendum medical opinion.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

If the January 2011 VA examiner is not available, obtain the requested opinion from another mental health professional.  If the examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For EACH of these diagnoses other than PTSD, including, but not limited to, major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence, the VA examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that the diagnosed acquired psychiatric disability had its onset in service?

b) Is it as likely as not (50 percent probability or greater) that the diagnosed acquired psychiatric disability is otherwise caused by, or related to, service, including witnessing the June 1984 crash of an F-14 Tomcat firefighter aircraft?

In rendering the requested opinions, the examiner should 1) assume that the Veteran witnessed the F-14 crash as reported in the January 2011 VA examination report; and 2) consider and address the various lay statements suggesting that the Veteran has had symptoms of a psychiatric disability since active service and prior to his first psychiatric treatment in 2006.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for an acquired psychiatric disability, other than PTSD, to include major depressive disorder, panic disorder, agoraphobia with panic attacks, general anxiety disorder, and alcohol dependence, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


